Mr. Justice Carter delivered the opinion of the court: Appellants contend that the' designation of appellee as “cousin” was false and fraudulent, and therefore she is not entitled to take the fund. The evidence shows that when the. deceased was talking about the policy to Reed, who took the application as agent of the order, he first stated that appellee was “a sort of cousin,” and on further inquiry, as testified by Reed, the deceased said to him, in substance, that if he (Reed) would not “blab it around” he would tell him what the real situation was, and on' the understanding that nothing would be said about it the deceased told Reed that he and the appellee were engaged and were going to be married, and then, at Reed’s suggestion that it did not make any particular difference, appellee was.put down as “cousin,” Reed at the same time telling Smith that when the marriage took place the certificate should be changed to show that fact. The validity of an insurance policy is not affected by false answers inserted by the agent. (Royal Neighbors v. Boman, 177 Ill. 27.) The knowledge of the agent is binding upon the organization under such facts as here set out. (Order of Foresters v. Schweitzer, 171 Ill. 325; Coverdale v. Royal Arcanum, 193 id. 91.) Under such circumstances the order has waived its right to object to the validity of the certificate on the ground urged. (Farmers and Mechanics Life Ass. v. Caine, 224 Ill. 599.) Under the charter issued to this fraternal society an affianced wife may become a beneficiary without being dependent, even though its constitution and by-laws did limit the class of its beneficiaries to relatives and dependent members. (Wallace v. Madden, 168 Ill. 356; Murphy v. Nowak, 223 id. 301; Wood v. Mystic Circle, 212 id. 532.) It has been held that if a member of a benefit society, in naming his step-children as beneficiaries, describes them as “my children,” such misdescription, if material, can be taken advantage of only by the society and cannot be objected to by 'a rival claimant to the benefit fund, and if a member of a benefit society misdescribes the beneficiaries and their relation to him the society may waive the defect and ratify the agreement. (Tepper v. Royal Arcanum, 88 Am. St. Rep. 449; 61 N. J. Eq. 638.) Substantially to the same effect is Cowin v. Hurst, 124 Mich. 545. In a California case it was held that where the certificate was made payable to a woman designated therein as the “fiancee” of the deceased, the proof showing that he, at the time the policy was issued, was married to another woman, still the description “fiancee” might be disregarded as merely descriptive, and the fact that she could not become engaged to the insured would not preclude judgment in her favor. (Woodmen of the World v. Rutledge, 133 Cal. 640.) This question is not, however, involved in the decision of this case. The further contention is made that as deceased roomed and boarded with appellee for some four years before her husband’s death, and shortly thereafter ceased paying board and assumed the expenses of the household and spent money freely on her and her little grand-daughter, the relations between them must have been immoral. No immoral act is testified to. The only foundation for this charge is apparently the fact that the deceased boarded with the appellee before her husband’s death, and continued, under the circumstances mentioned above, for years thereafter to live in the same house. We do not think the evidence in this record upholds this contention of appellants. In this connection it is also urged that the proof is not sufficient to justify the court’s finding that appellee was the affianced wife of the deceased. Smith so stated to' the insurance agent, and several witnesses testified that both appellee and deceased had stated the same to them. It is true, several witnesses testified that Smith denied that appellee and he were engaged; but the evidence was heard by the chancellor in open court, and while it is conflicting in some particulars, we do not think it is of a nature to authorize us to reverse such findings of fact. Widmayer v. Davis, 231 Ill. 42. We have covered all the points urged in the appellants’ brief filed in this court. Other errors were urged in the Appellate Court, but as they are not raised here they must be deemed waived. We find no error in the record, and the judgment of the Appellate Court will be affirmed. Judgment affirmed.